Citation Nr: 1312129	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-50 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective from February 27, 2008.  In a September 2011 rating decision, the RO increased the disability rating to 10 percent.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2013.  A transcript from that hearing was associated with the Veteran's file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Veteran asserted at his March 2013 hearing before the undersigned Veterans Law Judge that his service-connected bilateral hearing loss had increased in severity since his most recent VA examination in September 2011.  He stated that his hearing had gotten worse and that it was more disabling than reflected in the disability rating currently assigned.  VA's General Counsel has indicated that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Consequently, a remand in order to provide the Veteran with a new VA examination to address the current severity of his service-connected hearing loss is warranted.

In addition, VA treatment records dating up to October 2011 are contained in the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since October 2011 from the McClellan VA Outpatient Clinic.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to include audiometric and speech recognition testing.  Additionally, the examiner should comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  A rationale for any opinion expressed should be provided. 

3.  After completion of the above development and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

